

CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES
AND PRIVILEGES OF SERIES A PREFERRED STOCK
OF OPTIMUM INTERACTIVE (USA) LTD.
 
The undersigned, Robert M. Rubin does hereby certify:
 
1. That he is the duly elected and acting President, of Optimum Interactive
(USA) Ltd., a Delaware corporation (the "Corporation").
 
2. That the Board of Directors of the Corporation resolved on July 21, 2009, to
authorize a series of preferred stock which shall be governed by this
Certificate of Designation creating a series of one share of Preferred Stock
designated as Series A Preferred Stock which has the following designations,
powers, preferences and relative and other special rights and the
qualifications, limitations and restrictions as follows:
 
Section. l.                       DESIGNATION AND AMOUNT. The shares of such
series shall be
 
designated as "SERIES A PREFERRED STOCK." The Series A Preferred Stock shall
have a par value of $.0001 per share, and the number of shares constituting such
series shall be eight million (8,000,000).
 
Section 2.                       PROPORTIONAL ADJUSTMENT. The Series A Preferred
Stock shall not
 
be subject to adjustment in the event that the Corporation (i) subdivides the
outstanding Common Stock or, (ii) combines the outstanding Common Stock into a
smaller number of shares.
 
Section 3.        DIVIDENDS AND DISTRIBUTIONS.
 
The Series A Preferred Stock shall not entitle the holder to any dividends
except as may be declared by the Corporation’s Board of Directors in good faith
and subject to Delaware law.
 
Section 4.                       VOTING RIGHTS. The holder of the Series A
Preferred Stock shall have the
 
right to vote on an as converted basis.
 
Section 5.                       CONVERSION. The Series A Preferred Stock shall
be convertible into four
 
shares of Common Stock at the option of the holder of the Series A Preferred
Stock if, and only if the following conditions have been met: (i) the Series A
Preferred Stock has been held by the holder for at least eighteen (18) months;
(ii) the Corporation’s Common Stock is trading on the Pink Sheets or a higher
exchange; (iii) the Corporation’s parent company (the “Parent Company”) has a
positive net worth; (iv) the Parent Company has at least two million five
hundred thousand dollars ($2,500,000) in annual revenues; and (v) the Parent
Company has an operating EBITDA of break even or better.
 
Section 6.                       REACQUIRED SHARES. Any shares of Series A
Preferred Stock purchased or
 
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and canceled promptly. All such shares shall upon their cancellation become
authorized but unissued shares of Preferred Stock and may be reissued as part of
a new series of Preferred Stock to be created by resolution or resolutions of
the Board of Directors, subject to the conditions and restrictions on issuance
set forth herein and in the Restated Certificate of Incorporation, as then
amended.
 
Section 7.         LIQUIDATION, DISSOLUTION OR. WINDING UP. Upon any
liquidation, dissolution or winding up of the Corporation, the holders of shares
of Series A Preferred Stock shall have a preference of $1.00 per share.
 
Section 8.        CONSOLIDATION, MERGER, ETC. In case the Corporation shall
enter into any consolidation, merger, combination or other transaction in which
the shares of Common Stock are exchanged for or changed into other stock or
securities, cash and/or any other property, then in any such case the shares of
Series A Preferred Stock shall at the same time be similarly exchanged or
changed into preferred stock of the surviving corporation with the same rights
and preferences as the Series A Preferred Stock.

 
 

--------------------------------------------------------------------------------

 

 
Section 9.                       AMENDMENT. The Certificate of Incorporation of
the Corporation shall not be further amended in any manner which would
materially alter or change the powers, preference or special rights of the
Series A Preferred Stock so as to affect them adversely without the affirmative
vote of the holders of a majority of the outstanding shares of Series A
Preferred Stock, voting separately as a series.
 
It was further resolved that the Corporation's executive officers are authorized
and directed to take all such actions and to do all such things as the
Corporation or any executive officer of the Corporation shall deem necessary or
convenient to implement and render effective the Series A Preferred Stock,
Accordingly, the Chairman and Secretary are authorized to prepare and file this
Certificate of Designation of Rights, Preferences and Privileges in accordance
with the foregoing resolution and the provisions of Delaware law.
 
We further declare that the matters set forth in the foregoing Certificate of
Designation are true and correct of our own knowledge.
 
Executed at New York, New York on July 21, 2009.
 
 

         
/s/ Robert M. Rubin
   
 
 
Robert M. Rubin
President
   
 
 
Title 
   
 
 

 